DETAILED ACTION
	This Office action is in response to the Request for Continued Examination (RCE) filed on 08 June 2022.  Claims 1-19 and 21 are pending in the application. Claims 1, 8, and 15 are independent.

This application is a continuation of application Serial No. 15/865,072, filed on 08 January 2018, now US Patent 10,854,713; which is a divisional of application Serial No. 14/812,864, filed on 29 July 2015, now US Patent 9,871,100.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 May 2022 has been entered.

In the previous Office action, claims 16-18 were objected to. However, The indicated allowability of claims 16-18 has been withdrawn in view of the structure of Trivedi et al., US 2006/0043521, shown in Fig. 5. Rejections based on Trivedi et al. follow.

Double Patenting
The terminal disclaimer filed on 25 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,871,100 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 has been amended to require both the first part and the second part of the first portion of the liner layer have a nitrogen concentration lower than the top part of the second portion of the liner layer. The claim requires the first portion on the sidewall of the isolation structure and the second portion is under the bottom surface of the isolation structure. Based on Applicant’s disclosure in the specification, the nitrogen concentration of the liner layer 125 at the top portion 115t of the trench 114 (along the sidewall of the isolation structure) is higher than the nitrogen concentration of the liner layer 125 at the bottom portion 115b of the trench 114, see paragraph [0029] and Fig. 8 below. Applicant has further disclosed in paragraph [0029] that although the nitrogen concentration of the liner layer 125 at the bottom portion 115b is lower than the nitrogen concentration of the liner layer 125 at the top portion 115t, the nitrogen concentration of the liner layer 125 at the bottom portion 115b is higher than the nitrogen concentration of the liner layer 125 at the middle portion 115m. Also, the nitrogen concentration of the liner layer 125 at the top portion 115t is higher than the nitrogen concentration of the liner layer 125 at the middle portion 115m. Independent claim 1 requires the first portion of the liner layer to comprise a first part in direct contact with the sidewall of the isolation structure and a second part directly between the first part and the substrate. Since only the relative nitrogen concentration of the liner layer 125 are provided at portions 115t, 115m, and 115b in Applicant’s specification, presumably in mapping claim 1 to Applicant’s specification, the first part would be located at portion 115t, and the second part directly between the first part and the substrate would necessarily be located at portion 115m  Therefore, if the nitrogen concentration is highest at the top portion 115t of the trench 114 along the sidewall of the isolation structure and lowest at the middle portion of the trench 115m along the sidewall of the isolation structure, there is no support in Applicant’s specification for claiming that both the first part and the second part of the first portion of the liner layer along the sidewall of the isolation structure have a nitrogen concentration lower than the top part of the second portion of the liner layer. 
	Independent claim 8 has been amended to require the first part of the first portion of the liner layer has a nitrogen concentration different from the bottom part of the second portion of the liner layer and lower than the top part of the second portion of the liner layer. Claim 8 requires a first portion on a sidewall of the fin structure and a second portion under a bottom surface of the isolation structure, the first portion of the liner layer comprises a first part in direct contact with the sidewall of the fin structure and a second part directly between the first part and the isolation structure. However, since Applicant has only disclosed the relative nitrogen concentration of the liner layer 125 at portions 115t, 115m, and 115b (see Fig. 8 below), there is no disclosure of the nitrogen concentration of a  first part of the liner layer in direct contact with the sidewall of the fin structure and a second part of the liner layer directly between the first part and the isolation structure in Applicant’s specification, since the first part and the second part must be arranged horizontally with respect to one another. Accordingly, there is no disclosure of the first part of the first portion of the liner layer having a nitrogen concentration different from the bottom part of the second portion of the liner layer and lower than the top part of the second portion of the liner layer. Hence, Applicant’s specification does not provide support for the first portion of the liner layer comprising a first part in direct contact with the sidewall of the fin structure and a second part directly between the first part and the isolation structure, the first part of the first portion of the liner layer has a nitrogen concentration different from the bottom part of the second portion of the liner layer and lower than the top part of the second portion of the liner layer.

    PNG
    media_image1.png
    582
    874
    media_image1.png
    Greyscale


Claims 15-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the nitrogen concentrations of the liner layer 125 at the top portion 115t, the middle portion 115m, and the bottom portion 115b can be substantially 4:1:2, does not reasonably provide enablement for a nitrogen concentration of the liner layer increases as the liner layer extends downwardly.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Independent claim 15 requires a nitrogen concentration of the liner layer increases as the liner layer extends downwardly. However, Applicant has disclosed that the nitrogen concentration of the liner layer 125 at the top portion 115t of the trench 114 is higher than the nitrogen concentration of the liner layer 125 at the bottom portion 115b of the trench 114, and that the nitrogen concentration of the liner layer 125 at the top portion 115t is higher than the nitrogen concentration of the liner layer 125 at the middle portion 115m, see paragraph [0029] and Fig. 8 above. Applicant has further disclosed in paragraph [0029] that although the nitrogen concentration of the liner layer 125 at the bottom portion 115b is lower than the nitrogen concentration of the liner layer 125 at the top portion 115t, the nitrogen concentration of the liner layer 125 at the bottom portion 115b is higher than the nitrogen concentration of the liner layer 125 at the middle portion 115m. Applicant has disclosed that the nitrogen concentrations of the liner layer 125 at the top portion 115t, the middle portion 115m, and the bottom portion 115b can be substantially 4:1:2 (see paragraph [0029]. Based on this disclosure, there is no support for broadly claiming that the nitrogen concentration of the liner layer increases as the liner layer extends downwardly, since the nitrogen concentration of the liner layer decreases from portion 115t to 115m and then increases from portion 115m to 115b.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 15-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Trivedi et al., US 2006/0043521, of record.
With respect to claim 1, Trivedi et al. disclose a structure, shown in Fig  5, of a semiconductor device comprising:
a substrate 10; 
an isolation structure 44 embedded in the substrate 10, wherein the isolation structure 44 has a bottom surface 19 and a sidewall 18, see Fig. 5; and 
a liner layer 12/14/20/34/38 between the substrate 10 and the isolation structure 44, wherein the liner layer 12/14/20/34/38 comprises a first portion on the sidewall 18 of the isolation structure and a second portion under the bottom surface of the isolation structure, the first portion of the liner layer 12/14/20/34/38 comprises a first part 34/38 in direct contact with the sidewall of the isolation structure 44 and a second part 12/14 directly between the first part 34/38 and the substrate 10, the second portion of the liner layer 12/14/20/34/38 comprises a top part 34/38 in direct contact with the bottom surface of the isolation structure 44 and a bottom part 20 directly between the top part 34/38 and the substrate 10, and both the first part 34/38 and the second part 12/14 of the first portion of the liner layer 12/14/20/34/38 have a nitrogen concentration lower than the top part 34/38 of the second portion of the liner layer 12/14/20/34/38. Layer 38 of the first part of the first portion and layer 12 (which is silicon oxide) have a lower nitrogen concentration than layer 34 of the top part of the second portion of the liner 12/14/20/34/38, see paragraphs [0029] and [0053].
With respect to claim 2, in the structure of Trivedi et al., layer 38 comprises silicon oxynitride, see paragraph [0053]
With respect to claim 3, in the structure of Trivedi et al., the second part 12/14 of the liner layer 12/14/20/34/38 is in direct contact with the substrate 10, as shown in Fig. 5.  
With respect to claim 4, in the structure of Trivedi et al., since the densification process consumes some of the silicon from the silicon-rich layer 30 (FIG. 4) and leaves a less silicon-rich layer 34 and a layer of silicon oxynitride (SiON) 38 at the interface of the silicon nitride layer 34 and the densified silicon oxide insulator 44, the nitrogen concentration of the top part 34/38 of the second portion of the liner layer 12/14/20/34/38 is substantially twice the nitrogen concentration of the first part 34/38 of the portion of the liner layer 12/14/20/34/38, see paragraph [0053].  
With respect to claim 5, in the structure of Trivedi et al., the nitrogen concentration of the first part 34/38 of the first portion of the liner layer 12/14/20/34/38 increases downwardly, as shown in Fig. 5.  Since layers 34 and 38 have a graded concentration of nitrogen, the nitrogen concentration of the first part 34/38 of the liner layer 20/34/38 increases downwardly, see paragraph [0053].
With respect to claim 6, in the structure of Trivedi et al., the isolation structure 44 comprises oxygen, see Fig. 5 and paragraph [0053]).
With respect to claim 7, in the structure of Trivedi et al., the substrate comprises silicon, see paragraph [0029].  
With respect to claim 15, Trivedi et al. disclose a structure of a semiconductor device, shown in Fig. 5,  comprising: 
a fin structure (shown in Fig. 2) on a substrate 10, see Figs. 2 and 5; 
a liner layer 20/34/38 lining a sidewall 18 of the fin structure and a surface of the substrate10, wherein a portion 38 of the liner layer 20/34/38 in direct contact with the fin structure comprises silicon oxynitride and a nitrogen concentration of the liner layer increases as the liner layer extends downwardly (Since layers 20, 34, and 38 have a graded concentration of nitrogen, the nitrogen concentration of the liner layer 20/34/38 will increase as the liner layer 20/34/38 extends downwardly, see paragraph [0053].); and 
an isolation structure 44 in direct contact with the liner layer 20/34/38.
With respect to claim 16, in the structure of Trivedi et al., the isolation structure 44 comprises oxygen, see Fig. 5 and paragraph [0053]).
With respect to claim 17, in the structure of Trivedi et al., the substrate comprises silicon, see paragraph [0029].  
With respect to claim 18, in the structure of Trivedi et al., the nitrogen concentration of the liner layer 20/34/38 is greater than a nitrogen concentration of the isolation structure 44, since the isolation structure comprises oxide, see paragraph [0053]. 
With respect to claim 19, in the structure of Trivedi et al., the liner layer 20/34/38 is in direct contact with the substrate 10, see Fig. 5.  
With respect to claim 21, in the structure of Trivedi et al., another portion (layer 38) of the liner layer 20/34/38 in direct contact with the substrate comprises silicon oxynitride, see paragraph [0053]. 

Response to Arguments
Since claims 1-19 and 21 have been newly rejected in this Office action under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, therefore, Applicant’s arguments with respect to claims 1-19 and 21 have been considered but are moot in light of the new ground of rejection. 
However, the rejection of claims 1-7 under 35 U.S.C. 102(a)(1) as being clearly anticipated by Trivedi et al., US 2006/0043521, has been maintained, since Trivedi et al. teaches a liner layer 12/14/20/34/38 between the substrate 10 and the isolation structure 44, wherein the liner layer 12/14/20/34/38 comprises a first portion on the sidewall 18 of the isolation structure and a second portion under the bottom surface of the isolation structure, the first portion of the liner layer 12/14/20/34/38 comprises a first part 34/38 in direct contact with the sidewall of the isolation structure 44 and a second part 12/14 directly between the first part 34/38 and the substrate 10, the second portion of the liner layer 12/14/20/34/38 comprises a top part 34/38 in direct contact with the bottom surface of the isolation structure 44 and a bottom part 20 directly between the top part 34/38 and the substrate 10, and both the first part 34/38 and the second part 12/14 of the first portion of the liner layer 12/14/20/34/38 have a nitrogen concentration lower than the top part 34/38 of the second portion of the liner layer 12/14/20/34/38. Layer 38 of the first part of the first portion and layer 12 (which is silicon oxide) have a lower nitrogen concentration than layer 34 of the top part of the second portion of the liner 12/14/20/34/38, see paragraphs [0029] and [0053].
In addition, claims 15-19, and 21 have been newly rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Trivedi et al., US 2006/0043521, over the structure shown in Fig. 5 of Trivedi et al. Trivedi et al. disclose a liner layer 20/34/38 lining a sidewall 18 of the fin structure and a surface of the substrate10, wherein a portion 38 of the liner layer 20/34/38 in direct contact with the fin structure comprises silicon oxynitride and a nitrogen concentration of the liner layer increases as the liner layer extends downwardly (Since layers 20, 34, and 38 have a graded concentration of nitrogen, the nitrogen concentration of the liner layer 20/34/38 will increase as the liner layer 20/34/38 extends downwardly, see paragraph [0053].); and an isolation structure 44 in direct contact with the liner layer 20/34/38.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited reference to Ching et al. discloses a fin structure having a dielectric layer surrounding the fin. A metal layer is disposed over the dielectric layer surrounding the fin. The dielectric layer has a greater nitrogen content than the metal layer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822